Citation Nr: 0505952	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for arteriosclerosis.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York. (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from January 1967 to August 1969.  He served in Vietnam and 
was awarded the Bronze Star Medal with "V" device.

In May 2001, the RO received the veteran's claim of 
entitlement to service connection for arteriosclerosis.  A 
March 2002 rating decision denied the claim, and he appealed.

Issues not on appeal

The March 2002 rating decision also granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  A 30 percent disability rating was 
assigned.  The veteran was notified of the RO's decision and 
of his appellate rights in a letter dated March 13, 2002.  

In November 2002, the RO received a VA Form 21-4138 from the 
veteran's representative expressing disagreement with the 
denial of service connection for arteriosclerosis in the 
March 2002 rating decision.  This correspondence did not 
refer to the assigned 30 percent disability rating for PTSD.  

The law states that unless a notice of disagreement (NOD) is 
filed within one year after the RO mails the notice of 
determination to the claimant, the decision of the RO will 
become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
While special wording is not required, the NOD must be in 
terms which can reasonably be construed as disagreement with 
the RO's determination and desire for appellate review.  See 
38 C.F.R. § 20.201.  

The next correspondence from the veteran or his 
representative regarding the disability rating for PTSD was 
received by the RO in May 2003, over one year after the 
issuance of the March 2002 rating decision.  In that 
statement, the veteran's representative contended that a 
November 2002 VA Form 21-4138 constituted a timely notice of 
disagreement (NOD) as to the disability rating assigned the 
veteran's PTSD.

The RO declined to construe the November 2002 communication 
as a NOD as to the disability rating assigned for PTSD and 
instead considered the representative's May 2003 statement as 
a claim of entitlement to an increased rating for PTSD.  
In a May 2004 rating decision, the RO increased the 
disability rating assigned the veteran's PTSD to 50 percent.  
To the Board's knowledge, the veteran has not disagreed with 
that decision.  The issue of the veteran's entitlement to an 
increased disability rating for PTSD is therefore not in 
appellate status and appears to have been resolved.  If the 
veteran and his representative still wish to contest the 
matter of whether the November 2002 statement is a NOD, they 
should take the matter up with the RO.  See 38 C.F.R. § 19.28 
(2004) [whether a NOD is adequate is an appealable issue].

The Board also notes that the representative's May 2003 
statement also expressed a desire to file a claim for service 
connection for a blood disorder.  That issue is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for 
arteriosclerosis.  His essential contention is that this 
condition is related to herbicide exposure in Vietnam.



Reason for remand

The RO has denied the veteran's service connection claim for 
arteriosclerosis on the basis that it is not one of the 
presumptive conditions associated with exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  However, the United 
States Court of Appeals for Federal Circuit has held that a 
claimant is not precluded from presenting proof of direct 
service connection even though his disability is not among 
those statutorily enumerated for presumptive service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, although arteriosclerosis is not one of the 
presumptive conditions listed in 38 C.F.R. § 3.309(e), the 
veteran may still be able to establish service connection on 
a direct basis.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United States Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include various diagnoses of arteriosclerosis obliterans 
beginning in approximately 1992.  The first Hickson element 
is arguably satisfied.  Service medical records are negative 
for either treatment or diagnosis of arteriosclerosis.  
However, the veteran's Vietnam service meets the criteria for 
presumed in-service herbicide exposure.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  
Element (2) is therefore met.

None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's arteriosclerosis 
and any incident of service, including his presumed exposure 
to herbicides.  The Board finds that a VA nexus opinion is 
necessary to decide the claim.  As in Charles, the evidence 
of record in this case includes evidence of current 
disability (the veteran has been diagnosed with 
arteriosclerosis), and evidence of an in-service injury (he 
was presumably exposed to herbicides due to his service in 
Vietnam).  However, no medical nexus opinion is present which 
would serve to causally relate the two.  In such situations, 
the case must be remanded to the RO for the purpose of 
obtaining a medical nexus opinion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether the veteran's 
arteriosclerosis is as least as likely as 
not related to any incident of service, 
including exposure to herbicides in 
Vietnam.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  The complete rationale 
for any opinion expressed should be 
provided.  A report of the records review 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




